--------------------------------------------------------------------------------


Exhibit 10.21




SUMMARY OF COMPENSATION OF NON-EMPLOYEE DIRECTORS OF
ANHEUSER-BUSCH COMPANIES, INC.


Each non-employee director of Anheuser-Busch Companies, Inc. (the “Company”) is
entitled to:


1.
An annual retainer of $75,000 (effective October 1, 2007), which such director
may elect to receive in stock, cash or a combination of stock and cash under the
Anheuser-Busch Companies, Inc. Non-Employee Director Elective Stock Acquisition
Plan amended and restated as of March 1, 2000;



2.
A fee of $2,000 per meeting for each meeting of the Board or any committee of
the Board or other scheduled meeting of the directors of the Company at which
less than a quorum is present;



3.
An annual fee of $75,000 less any board service fees that the director is paid
by an affiliate company for service as a representative of the Company’s Board
of Directors on the Board of an affiliated company;



4.
An annual fee of $10,000 for serving as the chair of the Compensation, Conflict
of Interest, Corporate Governance, Finance, and Pension Committees of the Board;
and



5.
An annual fee of $15,000 for serving as the chair of the Audit Committee of the
Board.



Under the Anheuser-Busch Companies, Inc. Deferred Compensation Plan for
Non-Employee Directors, amended and restated as of March 1, 2000, each such
director may elect to defer payment of part or all of their directors’ fees.


The Company pays for the travel and accommodation expenses of such director (and
spouse when requested by the Company) to attend meetings or corporate functions;
the Company will also pay the taxes related to such payments.  Such travel is by
Company aircraft if available.  As part of their continuing education, such
directors are encouraged to visit Company facilities and the Company pays their
expenses related to such visits.  The Company reimburses such directors for
their expenses incurred in attending director education courses.  The Company
provides any Director who is not a current or former employee of the Company and
who may desire life insurance under the Group Insurance Plan with such coverage
to the extent of $50,000 coverage amount, which coverage remains in effect
following the Director’s retirement from the Board.


Under the Anheuser-Busch Companies, Inc. Stock Plan for Non-Employee Directors
as amended and restated, each such director receives an annual grant of options
to purchase 5,000 shares of the Company’s common stock (or 5,000 stock
appreciation rights if a director is unable to own the Company’s common stock
due to possible conflicts with state alcoholic beverage control laws).


Under the Anheuser-Busch Companies, Inc. 2006 Restricted Stock Plan for
Non-Employee Directors, each such director receives an annual award of 500
shares of Restricted Stock (or 500 shares of Restricted Stock units if a
director is unable to own the Company’s common stock due to possible conflicts
with state alcoholic beverage control laws).


The directors are eligible to participate in the Anheuser-Busch Foundation
Matching Gift Program.  The maximum gift total for a participant in this Program
is $10,000 in any calendar year.

